

Exhibit 10.1
 

 
Dated: April 10, 2002
 
MANAGEMENT AGREEMENT
 
THIS AGREEMENT, made and entered into as of the 1st day of November 2001, by and
between FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY, A NEW JERSEY BUSINESS
TRUST, (the “Trust”), having an address at 505 Main Street, Hackensack, NJ
(07601), and Hekemian & Company, Inc., a New Jersey corporation, having its
principal offices located at 505 Main Street, Hackensack, NJ (07601) (the
“Agent”).
 
WHEREAS, the Trust desires to obtain the assistance and services of the Agent
and of the Agent’s organization in connection with the management and operation
of the Trust’s assets.
 
NOW THEREFORE, in consideration of the mutual covenants herein contained said
parties agree as follows:
 
W I T N E S S E T H:
 
1.           Appointment of Agent.
 
(a)           The Trust retains and hires the Agent to generally manage all or
part of the Trust assets including, but not limited to, the Trust’s real
property, mortgages and other assets, all as set forth in the attached Exhibit A
(hereinafter collectively referred to as the “Trust Property”) and to perform
such other services as provided in this Agreement (the “Agent’s Services”).  The
Agent shall be paid for all such services in accordance with this Agreement.
 
(b)           In addition, to the Agent’s being retained pursuant to
subparagraph 1(a) hereof, the Trust may, in its sole discretion, retain and hire
the Agent, on a non-exclusive basis,
 
 
(1)
to purchase, sell or exchange Trust assets including Trust Property; and

 
 
(2)
to perform such other services as it may assign to the Agent.

 
(c)           The Agent shall be the exclusive management agent for the Trust
for those properties; (1) set forth on Exhibit A; (2) the Preakness Shopping
Center, in the event the Trust acquires an interest in the Preakness Shopping
Center; and (3) such other property, or an interest therein, acquired by the
Trust after November 1, 2001 which was introduced to the Trust by the Agent or
the Agent and a cooperating broker except that the Trust may elect to retain a
third party to manage such other property where, in the Trust’s judgment, such
property is located in a geographic area where, from the Trust’s point of view,
it cannot be efficiently managed by the Agent or where as a condition of the
purchase of such other property the Trust is obligated to use the services of
Seller or Seller’s agent.  The Agent shall be the exclusive Agent for Non
 

 
 

--------------------------------------------------------------------------------

 

Residential Leasing, provided however that the Trust may in its absolute
discretion at any time terminate without penalty the Agent’s exclusive agency
for Non-Residential Leasing, and no fees shall be due for any services rendered
after the date of such Termination unless such services are expressly authorized
in writing.  In addition, the Trust in it sole discretion other than for the
management services, may retain other parties to perform other non-property
management services as set forth in Paragraph II of Exhibit B attached hereto,
or it may perform such other non property management services through its own
employees, officers and agents.
 
2.           Term.  The term of this Agreement shall be for a period commencing
on November 1, 2001 through October 31, 2003 and thereafter this Agreement shall
be automatically renewed for periods of two (2) years unless either party gives
not less than six (6) months prior notice to the other of such non-renewal of
this Agreement. Any such notice shall be in accordance with paragraph 14
hereof.  For the purpose of this Agreement, in the event that the Trust does not
renew this Agreement, such non-renewal shall be defined as “Non-Renewal” and in
the event this Agreement is not renewed by the Agent or is terminated by the
Agent, such non-renewal or termination shall be deemed a “Voluntary Termination”
of this Agreement.  The Trust reserves the right to renew this Agreement for the
Preakness Shopping Center and other properties but not necessarily all
properties (“Partial Renewal”) provided, however, notice of any Partial Renewal
shall be given not less than six months prior to October 31, 2003 or any
expiration date of any renewal term of this Agreement (“Notice of Partial
Renewal”). In the event of a Partial Renewal, the Agent may elect not to accept
same by giving notice to the Trust not more than 30 days after the date of its
receipt of the Notice of Partial Renewal, and in that event, it shall be deemed
to be a Non-Renewal by the Trust and not a Voluntary Termination by Agent. In
the event of any Non-Renewal, the Trust shall, at the termination date of this
Agreement, pay to Agent a termination fee equal to six months Base Management
Fee, as defined in subparagraph 2(d) hereof, such termination fee to be in
addition to the fees for management services required to be paid by the Trust
pursuant to this Agreement up to the termination date.
 
This Agreement may also be terminated as follows:
 
(a)           By the Trust without cause, at any time upon not less than one (1)
year’s prior written notice; in such event, the Trust shall, at the termination
date of this Agreement, pay to the Agent a termination fee equal to one (1)
year’s Base Management Fee as defined in subparagraph 2(d) hereof, such
termination fee to be in addition to the fees for management services required
to be paid by the Trust pursuant to this Agreement up to the termination date.
For these purposes the termination fee shall be computed by ascertaining the
annual base fee paid by the Trust to the Agent over the immediate prior three
(3) fiscal years of this Agreement to such termination and dividing that amount
by three (3) (the “Termination Fee”);
 
For Example:
 
 
(1)
Base Management Fees for:

 

 
 

--------------------------------------------------------------------------------

 

 
(a)
Year A
$750,000

 
(b)           Year B                      $800,000
 
(c)           Year C                      $850,000
 
The Base Management Fee is:
 
Years A, B, C                                or           $2,400,000 = $800,000
     3                                                                3
 
 
(2)
The Termination Fee is $800,000

 
(b)           By the Trust, with cause, upon not less than thirty (30) days
prior written notice provided however, that Agent may cure an event of cause for
termination within said thirty (30) day period unless the “cause” constitutes a
breach of the Agent’s fiduciary duty, in which event the breach shall be
non-curable; without in anyway limiting the term “with cause”, any material
breach of this agreement by the Agent shall constitute “cause”.
 
(c)           By the Trust immediately upon a merger, consolidation, acquisition
of all or substantially all of its assets, a tender offer or negotiated purchase
of the shares of beneficial interest of the Trust, or any transaction where the
Trust ceases to effectively exist as an operating entity (hereinafter
collectively referred to as an “M&A”).  In the event of such termination, the
Trust shall pay to the Agent any and all fees or reimbursements due under this
Agreement, calculated on a pro-rata basis, as of the effective date of any such
M&A.  In addition, the Trust will pay to the Agent a M&A Termination Fee as
defined below.
 
For the purposes of this subparagraph (2)(c) the M&A Termination Fee shall be
equal to the Termination Fee times a factor of 1.25.
 
Notwithstanding the provisions of the foregoing subparagraph above, in the event
of an M&A, if the Agent, or any successor entity or group in which one or more
of the present shareholders of Hekemian & Co. are officers, principals or
employees (“Successor Agent”), is engaged in providing management or other
services, of any kind or description whatsoever, to the successor to the Trust
(the “Successor Entity”) after the M&A pursuant to an agreement of any kind or
description, (“Successor Entity Management Agreement”) with respect to Trust
Property or other Trust matters, then, in such event, the M&A Termination Fee
shall be adjusted as follows:
 
There shall be deducted from the M&A Termination Fee, otherwise due Agent, or
Successor Agent, any management fees which it earns pursuant to the Successor
Entity Management Agreement during the period of one year and three months after
the effective date of the M&A.
 
For these purposes, however, in the event the management fees scheduled to be
paid to the Agent, or Successor Agent, pursuant to the Successor
 

 
3

--------------------------------------------------------------------------------

 

Entity Management Agreement and such agreement provides for unequal annual fee
payments, the fees due the Agent or Successor Agent shall be determined by the
amount of fees which would have been due over the entire scheduled term of said
agreement, but in no event more than three (3) years, divided by the number of
years of the Agreement.
 
For example, if the Termination Fee is $800,000.00, as calculated in paragraph 2
(a) hereof, then the Termination Fee is $800,000 x 125% or $1,000,000.
 
If the Successor Entity Management Agreement is for a three (3) year period and
provides for fees to be paid as follows:
 
Year                Fee
 
1                      300,000
 
2                      400,000
 
3                      800,000
 
The effective annual fee would be determined as follows:
 
Total Income: 1,500,000 ÷ 3 = $500,000 for one (1) year.
 
The average annual fee of $500,000 is then subject to adjustment for a period of
one (1) year and three months or 500,000 x 125% equals $625,000.
 
The M&A Termination would be reduced as follows:
 
$1,000,000 less $625,000 = $375,000
 
(d)           The Base Management Fee shall be the fee the Agent receives based
only upon the collection of rent for the Trust during the Trust’s fiscal year,
for those properties for which the Agent’s services have been terminated
pursuant to this Paragraph 2, and for no other services such as commissions
earned on the purchase or sale of Trust Property or any other miscellaneous
services which Agent may provide to the Trust pursuant to this Agreement.
 
(e)           In addition to the Termination Fee or M&A Termination Fee set
forth in this paragraph 2, the Agent shall be entitled to receive from the Trust
or any Successor Entity, any and all commission and fees or reimbursement earned
by the Agent prior to the effective date of termination (the “Commissions and
Fees”) in accordance with the schedule set forth in Exhibit B.  For the purpose
of this subparagraph (e) in the case of a non-residential tenant, if the Tenant
has a 5year lease for which the Agent has earned a commission with a renewal
option and the Tenant exercises the option prior to or after the effective date
of Termination, the Agent shall be entitled to a commission provided that the
commission shall be based on a total of not more than 10 years including the
initial 5 year term.
 

 
4

--------------------------------------------------------------------------------

 

3.           Acceptance of Appointment.  Agent hereby accepts such appointment
and agrees to perform the services pertaining to said appointment and to manage
and operate the Trust Property and to make all appropriate payments due, in
connection with any assets or obligations which the Agent is responsible to
manage or service pursuant to this Agreement, to the extent Trust funds are
available for such payments, to best of its ability, in a faithful and diligent
manner.  For the purposes of this Agreement, Agent’s services hereunder shall
apply only to those of the Trust Properties Agent has been designated as the
Managing Agent and in which capacity it has agreed to act on behalf of the Trust
except with respect to the functions described in paragraphs (g), (n), and (p).
Without limiting the generality of the foregoing, the Agent agrees to perform
and the Trust hereby expressly authorizes and empowers Agent to perform the
following Agent Services:
 
(a)           At Agent’s sole discretion, to locate and recommend to the Trust
investments which the Agent deems suitable for the Trust based upon the then
current investment policies of the Trust.
 
(b)           To rent or lease, on terms acceptable to the Trust, the
residential property as listed in Exhibit A.
 
(c)           To collect and receive all rents, mortgage payments, interest and
all other income from the Trust Property to which the Trust is entitled, and to
account monthly to the Trust for such income. Agent shall use its best effort to
collect rent and other income from the Trust Property.  Subject to the prior
approval of the Trust pursuant to a resolution of its Board of Trustees, the
Agent may, compromise claims for such rent and other income and may institute
legal proceedings in its own name or in the name of the Trust to collect same,
to oust or dispossess tenants or others occupying from the Trust Property and
also otherwise to enforce the rights of the Trust with respect thereto; Agent
may, subject to the direction of the Board of Trustees, compromise or settle
such proceedings, provided, however, approval of the Board of Trustees will not
be required with respect to the commencement of any action or the compromise of
any claim with respect to all residential tenant disputes and for any commercial
tenant dispute involving $10,000 or less.
 
(d)           To hire commencing January 1, 2002 employees for the Trust, who
shall be employed solely with respect to Trust Property supervise all such
employees and to purchase and to contract for all materials, supplies and
services required for the operation and ordinary maintenance, alteration,
improvement and repair of the Trust Property.  Except in those case when, in the
opinion of the Agent, an emergency necessitates so doing before the Trust
approval can be reasonably obtained, the Agent shall not make or incur
unanticipated or extraordinary repairs, alterations or improvements or
expenditures without approval of the Trust.  The Agent may in connection with
such unanticipated or extraordinary repairs, alterations or improvements, hire
or use its employee or employees to coordinate and expedite said work in
addition to general contractors, sub-contractors and architects as it may deem
necessary, in which case the salary or compensation of said employee or
employees attributable to the said work shall be chargeable to the Trust.
 

 
5

--------------------------------------------------------------------------------

 

For the purpose of this Agreement, an unanticipated or extraordinary repair,
alteration improvement or expenditure shall be any expenditure which is not
provided for in the capital expense budget, as provided for in subparagraph 3(n)
hereof and paragraph 6 as hereinafter set forth.
 
(e)           To periodically inspect all of the Trust Property and make such
recommendations for the maintenance and improvement thereof as it deems
advisable.
 
(f)           To retain and to cooperate with such accountants, architects,
engineers, contractors, attorneys, and others, as may be designated by the Trust
for the proper operation, maintenance and preservation of the Trust Property and
Trust affairs.
 
(g)           To review, and to at least once every fiscal year, to recommend to
the Trust that it purchase insurance to protect the real estate interest of the
Trust, including but not limited to fire insurance with extended coverage,
boiler, elevator, public liability and workman’s compensation insurance.  The
Agent, upon receipt of specific instructions from the Trust, may from time to
time place such insurance on behalf of the Trust.  It is specifically understood
and agreed, however, that the Trust may, in its sole discretion, utilize the
services of any party or parties other than the Agent, for these purposes.  Any
such insurance purchased by the Agent on behalf of the Trust shall name the
Trust as the insured and the Agent as an additional insured.  Agent may receive
from others and retain its customary compensation for its services as an
insurance agent or broker in placing such insurance.
 
(h)           To review and present to the Trust for timely payment, all
payments due for taxes, insurance, mortgage payments, and all other obligations
incurred in connection with the operation, maintenance, alteration, improvement
and repair of the Trust Property.
 
(i)           To review, and to at least once every fiscal year to recommend to
the Trust, that it seek revision of, or appeal from, any real property tax
assessment, of every kind and description, which it deems inappropriate. The
Agent, upon receipt of specific instructions from the Trust, shall prosecute any
such tax appeal or appeals as may be authorized by the Trust pursuant to said
instructions.  It is specifically understood and agreed, however, that the Trust
may, in its sole discretion, prosecute any such tax appeals utilizing the
services of any party or parties other than the Agent, for these purposes. All
such actions may be taken in the name of the Trust or in Agent’s name, in the
discretion of the Agent.  Agent may, pursuant to instructions from the Trust,
employ independent real estate appraisers to provide appropriate testimony in
connection with such actions.  Agent may, in its discretion, pay such charges or
assessments from Trust funds under protest and seek refunds thereof, and
compromise or settle any proceeding or claim with respect thereto.
 
(j)           To submit periodic reports as the Trust may reasonably require as
to the Trust Property.
 

 
6

--------------------------------------------------------------------------------

 

(k)           To maintain complete and accurate records of all its transactions
relating to real estate interests of the Trust and make such records available
for inspection by the Trust or its representatives at reasonable times.
 
(l)           To perform such other incidental duties in connection with the
proper operation, maintenance and improvement of the Trust Property as the Trust
may require.
 
(m)           To use reasonable efforts to attend all complaints of tenants.
 
(n)           To submit by, November 1 of each fiscal year, an operating budget
and a capital expense budget for the Trust Property, all as more fully described
in paragraph 6 of this Agreement; to provide, or cause to be provided, at
reasonable cost and to supervise all services necessary for the proper repair
alteration, decoration, care, protection, management, operation and maintenance
of the Trust Property, including the purchase of all equipment, tools,
appliances, materials, supplies necessary for such purposes, and to pay for all
such charges out of income from the Trust Property; provided, however, that the
Agent shall not, except in any emergency situation, contract for any repairs,
alterations, decorations, equipment tools, appliances, materials, supplies, or
other items or services not provided for in either the operating or capital
budgets without the prior approval of the Trust.
 
(o)           To approve and pay out of income from the Trust Property or from
funds provided from the Trust, all charges for all utility services together
with all other services and commodities necessary or desirable for the care,
operation or maintenance of the Trust Property.
 
(p)           In consultation with the Trust’s auditors, to maintain full books
of account with correct entries of all matters relating to any and all Trust
assets, including the appropriate consolidation or compilation of accounting
data for Trust Property not managed by the Agent, which books of account,
together with all records, correspondence, files and of the documents relating
to the operation and management of the Trust Property shall be and remain the
property of the Trust, and shall, at all times, remain at Agent’s offices, and
shall, at all times, be open to the inspection of the Trust or any of its
auditors, Trustees, officers or duly authorized Agents.
 
(q)           in consultation with the Trust’s auditors, to furnish to the
Trust, on a fiscal year and quarterly basis, operating statements for the fiscal
quarter ended as soon practical thereafter in form and substance satisfactory to
the Trust and its Audit Committee
 
(r)           In consultation with the Trust’s auditors, to review the quarterly
financial report and draft any appropriate SEC10Q report on a quarterly basis
with the Trust’s Audit Committee and auditors; to assist the appropriate
officers in the preparation of all additional reports which may be provided to
the SEC including, but not limited to, 10Q; 10K; 10K-A; 8-K; 8K-A; and Proxy
Statements of every kind and description; and to assist in the preparation of
any reports to be provided to
 

 
7

--------------------------------------------------------------------------------

 

Shareholders, provided, however, with respect to Trust Properties not managed by
the Agent, the Trust shall be solely responsible for the accuracy and
completeness of all information with respect to such reports.  The Agent will
file all reports with the SEC or other regulatory bodies on behalf of the Trust
only upon the receipt of written instructions from the Trust Audit Committee,
which instruction shall be given to the Agent in a timely manner.  In addition
to any other fee paid to Agent hereunder, and provided the Trust designates the
Agent to perform the services as provided herein and the Agent accepts said
designation the Agent shall be paid the sum of $20,000 per year, payable in
accord with Exhibit B attached hereto for the Agent’s assistance for all actions
under this subparagraph (r).
 
The Agent will file all reports with the SEC or regulatory bodies on behalf of
the Trust only upon the approval of the Trust Audit Committee.
 
(s)           For the period from the date hereof ending on December 31, 2001,
to employ and pay out of income from the Trust Property of all on-site employees
of Agent but only to the extent employed in the management of the Trust Property
and consistent with the operating budget adopted by the Trust.  All personnel
positions created by any such staffing requirements will be Agent’s employees.
Agent shall pay out of the income from the Trust Property all expenses in
connection with the Agent’s employees utilized to supervise the Trust Property.
Agent shall comply with applicable law in employment matters.  Commencing
January 1, 2002, all such on site employees shall be direct employees of the
Trust.
 
(t)           To expend monies for those items included in the approved
operating budget as described in Paragraph 6 hereof without prior approval of
the Trust (unless such prior approval is specifically required by another
paragraph of this Agreement) and to expend such other monies as are approved by
the Trust. At the end of each quarter, should the actual cost to date plus the
budgeted amount for the remainder of the fiscal year for any expense category,
including the category of maintenance and repairs, exceed the total fiscal year
operating budget, Agent shall so report to the Trust and request authorization
to exceed the budget for that particular expense category.  Such request shall
be accompanied by appropriate supporting documentation as may be required by the
Trust.  The Agent shall make no expenditure, other than emergency expenditures,
for any item not so authorized, nor shall the Agent make any expenditure for any
amounts in excess of what is authorized in the operating budget.
 
(u)           To use its best efforts to see that the terms and conditions of
all tenant leases and related agreements thereto as well as for all operating
agreements affecting the Trust Property are monitored and fully complied
with.  Any material matter of non-compliance shall be immediately brought to the
attention of Trust.
 
(v)           To expend funds necessary to protect the Trust Property in the
event an emergency should arise and the Trust Property would suffer any loss
because of delay in making repairs; provided, however, the Agent promptly
notifies any
 

 
8

--------------------------------------------------------------------------------

 

applicable insurance carrier and the Trust making a full report to the Trust as
soon as practical.
 
(w)           To verify and maintain current certificates of insurance for all
tenants in accordance with the terms of their leases.
 
4.           Authorization; Indemnification.
 
(a)           The Trust hereby gives the Agent, consistent with the terms of
this Agreement, the power and authority necessary to perform the foregoing
services and agrees to assume the expenses and disbursements incurred in
connection therewith, and agrees to indemnify and hold harmless the Agent from
contractual or other liability claims, or other damages in the performance of
its duties hereunder (including reasonable attorney fees, experts fees and
costs) to the extent that such liability is not covered by insurance and to the
extent that it does not arise by reason of the Agent’s gross negligence, willful
misconduct or actions committed by it in violation of or beyond the scope of
this Agreement, and to carry, at its own expense, public liability, elevator
liability, and steam boiler insurance adequate to protect the interests of the
parties hereto, which policies shall be so written as to protect the Agent in
the same manner and to the same extent as the Trust. Notwithstanding anything to
the contrary herein, the Trust agrees to indemnify and hold harmless Agent from
any claims, liability or damages relating to or arising from discriminatory and
alleged discriminatory and other employment practice to the extent Agent, at the
specific direction of the Trust, hires, fires, manages, supervises or provides
administrative services of any personnel on behalf of the Trust. The Agent shall
be entitled to the benefit of any insurance maintained by the Trust and shall be
entitled to the advice of counsel for the Trust with respect to any actions
undertaken by it or proposed to be undertaken by it under the terms of this
Agreement, and shall not be liable for any action undertaken or omitted in good
faith on the advice of such counsel.
 
(b)           The Agent agrees to indemnify and hold the Trust harmless from any
claims or liability (including reasonable attorney fees, experts fees and costs)
to the extent that such liability is not covered by insurance and was incurred
by reason of the Agent’s gross negligence, willful misconduct or actions
committed by it in violation or beyond the scope of this Agreement.
 
5.           Deposits of Rent and Other Receipts.  All sums received from rents,
security deposits and other receipts from the Trust Property collected by the
Agent shall be deposited in, a segregated bank account or accounts maintained by
the Agent subject, however, at all times to the control of both the Agent and
the Trust.  Such account or accounts shall be in such bank or banks as may from
time to time be designated and approved by the Trust, in its sole discretion.
For security purposes, all cash received from the Trust Property by the Agent
will first be deposited in the Agent’s transfer account and a check immediately
drawn against such account to the order o the Trust and deposited in the
designated account of the Trust.  All expenses referred to in this Agreement,
shall be paid by check from said accounts or accounts.  If the state in which a
Trust Property is located in mandates special handling of tenant security
 

 
9

--------------------------------------------------------------------------------

 

deposits, then, such security deposits will be maintained in the manner so
prescribed by such state.  Agent shall be responsible-only for-the-proper
deposit of those security monies it actually receives.  Agent shall not
commingle the Trust’s bank account with any account containing Agent’s own
funds.
 
6.           Capital and Operating Budgets.  By November 1 of each year, Agent
shall furnish to the Trust, for its approval, capital and operating budgets for
next fiscal year.  The Trust shall use every effort to approve the foregoing
budgets submitted to it, reserving the right always, in its discretion, to make
changes, and once approved, shall forthwith advise Agent in writing.  The
operating budget, once approved by the Trust, shall become the operating budget
for the Trust Property for the year as to which it applies and Agent shall
operate the Trust Property within such operating budget for such year in
accordance with paragraph 3(w) hereof.  If the Trust has not approved an
operating budget submitted to it prior to October 31 of the year in which
submitted, then Agent shall operate the Trust Property under the prior year’s
budget until notice of change and/or approval of the submitted budget is given
by the Trust to the Agent in writing. Capital budgets submitted to the Trust are
advisory only and all spending under capital budgets is discretionary with the
Trust.  As of November 1 of each year, the Agent shall prepare and submit to the
Trust the following:
 
(a)           a forecast of rents and occupancy rates for the following fiscal
year;
 
(b)           a schedule of non residential leases, any vacancies, setting forth
the expiration dates, rental delinquencies and base rents; and
 
(c)           any standard reports currently generated by the Agent in
connection with its management of the Trust Property.
 
7.           Worker’s Compensation. The Agent shall, from the date hereof
through December 31, 2001 and thereafter commencing January 1, 2002, the Trust
shall carry Workers’ Compensation insurance for all employees, utilized in
connection with the management of the Trust Property, the cost of which through
December 31, 2001 shall be reimbursed to the Agent by the Trust upon a
submission of the requisite supporting data to the Trust. Effective January 1,
2002, the Trust shall carry its own Workmen’s Compensation insurance for all of
its employees.
 
8.           Right to Place Insurance.  The Trust reserves the right at all
times to maintain such insurance with respect to the Trust Property and its
operations as it deems appropriate, to select all insurers and to place all
insurance policies with respect to the Trust Property.  All non-casualty
insurance maintained by the Trust throughout the term of this Agreement, shall
name the Agent as an additional insured.
 
9.           Limitation of Claims.
 
(a)           Agent shall not make any claim under this Agreement against the
Trustees or affiliates of the Trust personally, or against the Shareholders of
the Trust, and shall look solely to the Trust Property and other assets of the
Trust for the payment of any claim hereunder.
 

 
10

--------------------------------------------------------------------------------

 

(b)           The Trust shall not make any claim under this Agreement against
the officers, directors or shareholders or employees of Agent and shall look
solely to the assets of Agent for the payment of any claim hereunder.
 
10.           Contractual Statement of Non-Liability.  Agent shall insert in all
documents and agreements prepared or executed by it on behalf of the Trust a
provision that the Trustees and the Shareholders of the Trust shall not be
personally liable thereunder and that the other parties shall look solely to the
Trust assets for the payment of any claim thereunder, and reference shall be
made to the Declaration of Trust by which the Trust is constituted.
 
11.           Property and Liability Incidents.  Agent shall report immediately
to the local representatives of the insurance company(s) providing the property
casualty and liability coverage for the Trust Property and to the Trust, any and
all accidents, damages or losses on or about the Trust Property resulting in
personal injury or death, or damage to the Trust Property.  Agent shall also
send to the Trust, immediately upon receipt, any and all legal or other process
served on the Agent or the Trust Property which affects, or might affect, the
Trust or the Trust Property.  All reports to be provided under this Paragraph 11
shall be forwarded to the President of the Trust pursuant to Paragraph 14 of
this Agreement.
 
12.           Compensation of Agent.  Owner agrees to pay to Agent as
compensation for the services performed by Agent pursuant to this Agreement the
amounts stipulated in Exhibit B. Such compensation may be charged by the Agent
as an operating expense against the Trust Property.  Except as provided in
Exhibit B, no other management fees, or other fees or amounts, shall be payable
by the Trust to Agent without the prior approval of the Trust.
 
13.           Termination and Expiration.  In the event of the termination or
expiration of this Agreement:
 
(a)           All records pertaining to the operation of the Trust Property,
together with any other property of the Trust in Agent’s possession, shall
immediately be delivered to the Trust or its representative authorized to
receive the same, the Trust rights to all of such records shall be delivered to
the Trust or its representative authorized to receive the same, the Trust’s
rights to all of such records shall be independent of any obligation of the
Trust under this Agreement; the Agent is, however, to be provided reasonable
access to the records after they have been delivered to the Trust;
 
(b)           Agent’s right to additional compensation pursuant to this
Agreement shall immediately cease, except that any compensation payable with
respect to rentals already collected by Agent for the month in which this
Agreement is terminated and any other amounts payable hereunder to the Agent and
properly due, may be deducted before such rents are paid to the Trust;
 

 
11

--------------------------------------------------------------------------------

 

(c)           The Trust shall pay to the Agent, any deferred brokerage
commissions which otherwise would have become payable subsequent to said
termination or expiration and brokerage commissions on acquisitions or
dispositions of properties by the Trust with respect to which negotiations are
pending at the time of such termination or expiration if and when such
negotiations result in an acquisition or disposition; and
 
(d)           The relationship created hereby shall immediately cease and
terminate, and Agent shall have no further right to act for the Trust or draw
checks on the Trust’s bank account.
 
14.           Notices.  All notices given under this Agreement to either party
shall be effective, for all purposes, seven (7) days after being deposited in
the United State mail, as registered or certified mail, return receipt
requested, first class postage and fees prepaid, addressed as follows:
 
 
Owner:
FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY

815 Pond Brook Road
Franklin Lakes, New Jersey 07417
Attn: Donald W. Barney, President
 
with copy to:                                         Herbert C. Klein, Esq.
C/O Nowell Amoroso Klein Bierman, P.A.
155 Polifly Road
Hackensack, NJ 07601
 
Agent:                    HEKEMIAN & CO.
505 Main Street
Hackensack, NJ 07601
Attn: Robert Hekemian, Sr., Chief Executive Officer
 
with a copy to:                                      Robert Hekemian, Jr.,
Executive Vice President
HEKEMIAN & CO.
505 Main Street
Hackensack, NJ 07601
 
Either party hereto may, by notice to the other party, change the address to
which notices shall be sent. Additionally, Owner may give notice by
hand-delivery at the above address.
 
15.           Agent’s Authority Limited.  The Agent’s authority is derived
wholly from this Agreement; Agent has no authority to act for or represent the
Trust except as herein specified. It is understood and agreed that Agent is not
the Agent of the Trust for the purpose of employing persons on an
employer-employee basis unless directed to do so by the Trust.  Agent shalt
observe all laws respecting the employment of persons and shall indemnify and
hold harmless the Trust from and against any and all claims, judgements and
demands asserted by third parties against the Trust alleging violations
 

 
12

--------------------------------------------------------------------------------

 

of such laws with respect to Agent’s employees. It is furthermore understood and
agreed that nothing in this Agreement is intended to create nor shall be
construed to create an employer-employee relationship between the Trust and
Agent. Agent’s relationship to the Trust shall at all times be that of
independent contractor.
 
16.           This paragraph has been intentionally omitted.
 
17.           Posting of Signs.  The Trust hereby authorizes the Agent to affix
on its properties, appropriate sign or signs indicating, as the case may be,
that same are for sale, for rent, build to suit, or managed by the Agent.
 
18.           Non-Assignability of Agreement.  The Trust has entered into this
Agreement in reliance upon the experience and ability of Agent, including the
individual efforts of Robert Hekemian, Sr., Robert Hekemian, Jr., Bryan Hekemian
and David Hekemian; Agent shall not assign this Agreement or any interest herein
without the prior written consent of the Trust; and the Trust shall not assign
this Agreement without the consent of the Agent.  Any attempted assignment
without such consent shall be void. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the successors and
assigns of the parties hereto. In the event that none of the above named
principals of Agent are no longer affiliated with Agent, on a full time basis,
the Trust shall have the right to terminate this Agreement upon one hundred
twenty (120) days prior written notice.
 
19.           Qualification as a Real Estate investment Trust.  In the event
that the terms of this Agreement at any time shall impair the status of the
Trust as a “real estate investment trust” within the meaning of the Amendment to
the Internal Revenue Code of 1954 #856 et seq., which became effective January
9, 1961, as now enacted or hereafter amended, the parties hereto agree to
negotiate such amendments to this Agreement as may be necessary to restore or
maintain such status.
 
20.           Performance of the Agent.  In the event the Trust should be
dissatisfied with the performance of the Agent under this Agreement the Trust
shall give written notice to the Agent of any and all deficiencies (the
“Notice”) which Notice shall be in sufficient detail, and whenever possible, the
dates upon which they occurred, in order to permit the Agent to undertake the
remedying thereof. The Agent will have a minimum period of sixty (60) days from
receipt of Notice within which to correct any such deficiencies before the Trust
exercises any right of Termination pursuant to this Agreement.
 
21.           Bids.  In all cases in which the Trust authorizes Agent to enter
into contracts for any purpose hereunder, the Agent will, upon the Trust’s
request, solicit bids from minimum of three (3) bidders on a best efforts basis.
 
22.           Entire Agreement.  This Agreement together with its attached
Exhibits A and B constitute. the entire agreement between the parties hereto and
no modification hereof shall be effective unless made by supplemental agreement,
in writing, executed by the parties hereto.
 

 
13

--------------------------------------------------------------------------------

 

23.           Governing Law.  This Agreement shall be governed and construed
under the laws of the State of New Jersey.
 
24.           Agent’s Good Faith.  Agent, its shareholders, officers, directors
and employees shall not be personally liable to the Trust for errors in
judgement and acts or failure to act or omitted in the good faith exercise of
the authority conferred by this Agreement; provided, however, Agent shall employ
reasonable care, skill and ability in exercising the powers granted to Agent by
this Agreement, including, without limitation, the hiring, retention or
supervision of its employees and Agents through December 31, 2001 and thereafter
the Trust’s employees, subcontractors and Agents. The Agent shall indemnify and
agree to hold the Trust harmless from and against any and all claims; demands,
suits, costs (including attorney’s fees) and judgments which any person(s) has
asserted or may assert (1) predicated upon a claim that such person(s) employed
directly or indirectly by Agent at or respecting the Trust Property, is an
employee of the Trust prior to December 1, 2001 unless otherwise determined by a
court that such person is an employee of the Trust; (2) arising out of acts or
omissions to act resulting from gross negligence or intentional misconduct or
willful defaults by the Agent or the employees, subcontractors or Agents of the
Agent and (3) arising out of Agent’s breach of its obligations under this
Agreement.
 
25.           Owner’s Consent.  Where consent of the Owner is herein required,
such consent shall be given or denied by such persons as may from time to time
be appointed by the Owner to serve as its designated representatives.
 
26.           Headings.  Paragraph titles or captions contained herein are for
reference only and shall in no way define, limit or extend the scope of this
Agreement.
 
27.           Merger.  This Agreement supersedes and renders void any prior
understandings or agreements everted into between the parties hereto or any
predecessor entity to either of the parties hereto regarding the management of
the Trust Property.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day, month and year first above written.
 
Owner
 
FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY
 
By:__________________________________
Name:         Donald W. Barney
Title:           President
 
 
 

 
14

--------------------------------------------------------------------------------

 

HEKEMIAN & CO., INC.
Agent
 
By:__________________________________
Name:         Robert S. Hekemian, Jr.
Title:           Executive Vice President
 

 
15

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TRUST PROPERTY
A.           Residential Properties as of November 1, 2001:
 
Property and Location
Year Acquired
No. of Units
 
Lakewood Apts.
Lakewood, NJ
 
1962
40
Palisades Manor
Palisades Park, NJ
 
1962
12
Grandview Apts.
Hasbrouck Heights, NJ
 
1964
20
Heights Manor
Spring Lake Heights, NJ
 
1971
79
Hammel Gardens
Maywood, NJ
 
1972
80
Sheridan Apts.
Camden, NJ
 
1964
132
Berdan Court
Wayne, NJ
 
1965
176
Westwood Hills
Westwood, NJ (1)
 
1994
210
(1) Trust owns a 40% interest.
 
B.           Non-Residential Properties as of November 1, 2001:
 
Property and Location
Year Acquired
Leasable Space - Approximate Square Feet
 
Franklin Crossing
Franklin Lakes, NJ
 
1966
87,041
Westwood Plaza
Westwood, NJ
 
1988
173,854
Westridge Square
Frederick, Maryland
 
1992
256,620

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Pathmark Super Store
Patchogue, New York
 
1997
63,932
Glen Rock, NJ
 
1962
4,800
Olney, Maryland(2)
 
2000
98,848
(2) Trust owns a 75% interest
C.           Vacant Land as of July 1, 2000:
Location
Acquired
Current Use
Permitted Use Per local
Zoning Laws
Acreage per
Parcel
Franklin Lakes, NJ
1966
None
Residential
4.27
Rockaway, NJ
1964/1963
None
Residential
19.26
S. Brunswick
1964
Leased as farmland qualifying for state farmland assessment tax treatment
 
Industrial
33
D.           Cash and Cash Equivalents



 

 
17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Schedule of Fees to be Paid to the Aqent
 
I.           Basic Management Fees
 
A.           Residential Properties - 5%
B.           Non-Residential Properties 5% except for the following
 
 
1)
Frederick, Maryland - 4% In addition, 40% of the salary and benefits of the
Senior Manager of the Agent is charged to the tenants as CAM. As of the
effective date of this Agreement, one half of the amount so charged as CAM shall
be paid to the Agent and the balance of one half shall be paid to the Trust. Any
such CAM charge prior to the effective date of this Agreement shall be the
property of the Trust and shall be paid by the Agent to the Trust.

 
 
(2)
The fee for Trust properties that are acquired after 10/31/01 excluding Olney,
Carlyle, Lebanon and Martinsburg which will be 5%. is as follows:

 
 
i.)
Single tenant triple net leased property - 4%

 
ii.)
Multi-tenant property - 5%

 
 
C.
The applicable management fee for residential and Non-Residential properties as
stated above is to be collected from whatever source whatsoever with the
following exceptions:

 
 
§
Interest Income

 
§
Real Estate tax reimbursement from non-residential tenants

 
§
Insurance Recovery proceeds

 
§
Condemnation proceeds

 
§
Sale or Refinancing proceeds

 
§
Merchant Association dues

 
§
Direct reimbursement for Capital Improvements from retail tenants

 
§
Tenant Security Deposits, excluding Security Deposits applied against past due
rent and other charges subject to Management Fees.

 
D.           The Agent may charge the following fees to residential tenants as
follows:
 
i)
Application Fee:
$125.00
ii)
Lease cancellation fee (one month’s rent)
$450.00
iii)
Month to month tenancy:
$350.00
iv)
Returned Check (insufficient funds)
$  30.00


 
18

--------------------------------------------------------------------------------

 

II.            Fees for Additional Services which may be provided by the Agent,
at the discretion of Trust and only upon the express authorization of the Trust:
 
A.           Non-Residential Leasing
 
The Agent shall be the exclusive Agent for Non-Residential Leasing, provided
however that the Trust may in its absolute discretion at any time terminate
without penalty the Agent’s exclusive agency for Non-Residential Leasing, and no
fees shall be due for any services rendered_after the date of such Termination
unless such services are expressly authorized in writing.
 
 
1)
Non-Anchor Tenants: A Leasing Fee of 5% of the base aggregate lease rents due
for up to 10 years whether by way of initial lease term or options or renewals.
The leasing fees shall be paid to the Agent upon receipt of the first month’s
rent for the initial lease or upon the exercise of a lease option or upon a
lease renewal. The Agent shall not be entitled to any commission or fee for any
renewal of a term if the renewal is not signed prior to the expiration of this
Agreement or prior to the effective date of any termination of this Agreement.
There will be no fee on exercise of options after the first 10 years provided in
the original lease;

 
A Renewal Fee of 2 1/2% of the base aggregate rent due during the renewal term
shall be paid to Agent after said 10 year period provided, however, the lease
renewal is exercised by a Tenant during the term of this Agreement and provided
further that no commission shall be paid for a period in excess of 10 years
inclusive of the initial lease term.
 
 
2)
Anchor-Tenants: A Leasing Fee is to be negotiated as between the Agent and the
Trust prior to the execution of any lease and approved by the Board of Trustees
by a specific resolution transmitted by the Board to the Agent, in writing.

 
 
3)
Lease Assignment review and Approval: $300 - $1,250 to be paid by Tenant.

 
B.           Acquisition/Sale of Property Fees
 
The Trust shall pay to the Agent a Fee in accordance with the following schedule
(these fees are inclusive of any fee paid by the Seller/Purchaser to the Agent):
 
Up to $2,500,000 - 4.5%
Above $2,500,000 but less than $5,000,000 - 3.75%
(but in no event less than $112,500)
Above $5,000,000 but less than $10,000,000- 3.25%

 
19

--------------------------------------------------------------------------------

 

(but in no event less than $187,500)
Above $10,000,000 but less that $15,000,000 - 3%
(but in no event less than $325,000)
Above $15,000,000 but less than $20,000,000 - 2.75%
(but in no event less than $450,000)
Above $20,000,000 - 2.5% (but in no event less than $550,000)
 
C.           Other Fees
 
1.           Mortgages
 
 
(a)
Mortgage Origination fee of % of 1% of the mortgage amount provided, however,
there will be no mortgage origination fee for a mortgage obtained in connection
with the acquisition of a property for which Agent receives an acquisition fee
as herein provided.

 
 
(b)
Mortgage Extension Fee - 1/4% of 1% of the mortgage balance.

 
 
(c)
Credit Lines - 1/4% of 1% of the approved Line of Credit

 
2.           Administrative Fee
 
An Annual Administrative Fee of $85,000.00 to compensate the Agent for providing
support services to the Trust. Fee will be paid in twelve equal installments.
 
The Administrative Fee shall be adjusted on November 1St of each year by adding
the increase in the Consumer Price Index to said fee based upon the increase
from the prior year.
 
The Consumer Price Index (“CPI”) to be used for this purpose shall be that CPI
index published by the United States government Bureau of Labor statistics or
any successor index thereto, for Urban Wage Earners and Clerical Workers
(“CPI-W”) New York, NY. Northern N.J. (1984=100) with the year 2000 as the base
year.
 
3.           Miscellaneous
 
Agent will be paid for additional services as follows:
 
 
(a)
Environmental matters; $125.00/hr plus out-of-pocket expenses with a cap to be
determined based upon scope of work in the specific project.

 
 
(b)
Coordinating applications for approval of a major renovation or new
construction: $125.00/hr plus out-of-pocket expenses.

 

 
20

--------------------------------------------------------------------------------

 

 
(c)
Tenant improvements for retail space; no fee under $10,000; over $10,000 - 5% of
construction cost with minimum fee of $2,000.

 
 
(d)
Reconstruction due to a fire loss: no fee for construction costs under $10,000;
construction costs over $10,000 at 5% of cost with minimum fee of $2,000.

 
 
(e)
New Construction or Major renovations: fee to be agreed upon.

 
 
(f)
Condemnation proceeds shall be subject to a fee of 5% of the gross amount
recovered with a maximum fee of $25,000 and a minimum of $2,500.

 
4.           In the event Agent is designated by the Trust to provide the SEC
filings specified in paragraph 3(u) of the Agreement, there will be an annual
fee of $20,000 due the Agent payable quarterly provided the Agent accepts said
designation.
 
5.           Olney Town Center Fees
 
 
A.
Approvals.

 
 
(1)
At the election of the Trust prior to the engagement of the Agent for such
purpose either (a) a fee computed at the rate of $125.00 per hour, plus a bonus
of $75.00 per hour, if approvals are secured; or (b) a flat rate of $175.00 per
hour.

 
 
(2)
Reimbursement of all out-of-pocket fees and costs;

 
 
(3)
The maximum fee for approvals would be $60,000.00.

 
 
B.
Development.

 
 
(1)
In the event there is a major redevelopment of the Olney Property including the
acquisition and development of the existing Safeway off-site store, a fee equal
to three (3%) percent of all Construction Costs. Minimum fee of $300,000.00.

 
 
C.
Leasing.

 
 
(1)
Initial Lease

 
 
(a)
Non-Anchor Tenants: Five (5%) percent of base aggregate lease rents up to ten
(10) years;

 

 
21

--------------------------------------------------------------------------------

 

 
(b)
Anchor Tenants: To be determined on a deal-by-deal basis.

 
 
(2)
Renewal Lease

 
 
(a)
Non-Anchor Tenants: Two and one-half (2.5%) percent of net aggregate base rents.

 
 
(b)
Anchor Tenants: None unless the is lease is renegotiated in which case the fee
would be determined on a case-by-case basis.

 
6.           Fees for approval of development for properties, other than Olney,
shall be established by negotiated agreement.
 


 


 


 


22


 